DETAILED ACTION

This action is in reply to the Amendment filed on 01/24/2022.
Claims 1, 2, 5, 6, 9, 10, 13, 14, 17-19 have been amended and entered.
Claim 21 has been added. Claim 16 was previously cancelled.
Claims 1-15 and 17-21 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regard to the 101 rejections, Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. The Applicant remarked that the current independent claims are similar to Example 21 in the 2019 PEG (pg. 12-13). It is the Examiner’s position to respectfully disagree with the remarks because the Examiner does not see the parallel between the claims of the instant case and those of claim 2 of Example 21 of the July 2015 Update. In claim 2 of example 21, an improvement in technology was identified to indicate significantly more elements in the claims. In claim 2 of example 21 the claimed invention addressed the Internet centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline. This is addressed by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online. These are meaningful limitations that add more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet, because they solve an Internet centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings. These limitations, when taken as an ordered combination, provide . On the contrary, in the instant application, the amended claim does not recite to the level of technological details as was the case in claim 2 of Example 21. But rather, the current claim recites in a broader way a judicial exception applying to an existing technology of communicating with a user remote device. Such distinction renders the instant application as merely performing an abstract idea on generic device with standard technological platform without significantly more.
Applicant’s invention is more akin to ineligible claim 1 of Example 21 in that identifying data/information is a concept that can be evaluated in the human mind but for the nominal recitation of the “processor” that is suitably programmed.  Furthermore, as stated above, the conventional computing functionality claimed, see MPEP 2106.05(d)(II), for manipulating the information/data, does not provide any meaningful limits on practicing the abstract idea.  These steps merely recite the transmission and reception of intangible information, which is an abstract concept.  The addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction 
The Applicant also asserts on page 19 that “[t]he 2019 Guidance explains . . . . Example #42 of the 2019 . . . the specific claim limitations that reflect an improvement to technology are discussed at the end of this section.” Per reviewing the claim in view of Example #42, the claim limitations on the instant application differed in some significant way in which the claim limitations of Example 42 standardizing the format and then transmitting the message. The claim limitations of Example 42 facilitated the sharing of information in real time in a standardized format regardless of the format in which it was received. It is not to say that the claim limitations of the instant application do not contain any technological aspects, but the claim limitations do not entail full technological “how-to” steps to show technical detail as to how the task code triggering mechanism activates the application. Perhaps, a more involved technological detailing would render the claim limitations as an integration into a practical application. 
 Furthermore in step 2B analysis, the claim limitations are adding the words “apply it” (or an equivalent with the judicial exception – see MPEP 2106.05(f). Hence, the amended claims are not indicative of integration into a practical application.
Given the above reasons, the 101 rejections are maintained by the Examiner. Please refer to the rejections below for more details. 
With regard to the 103 rejections, Applicant's arguments filed 01/24/2022 to claims 1-20 have been considered but they are not persuasive. On page 6, the Applicant argued that “Singh does not teach or suggest ‘receive a request for the application installed for the application installed on the remote device to perform a task including communicating with a user of the remote device.’” However, upon reviewing the art, Singh still discloses the claim limitation, for i.e., “Singh, Col. 21 ln 6-36 “. . . The application server can include any appropriate hardware and software for integrating with the data store as needed to execute aspects of one or more applications for the client device, handling a majority of the data access and business logic for an application . . . The handling of all requests and responses, as well as the delivery of content between the client device 1102 and the application server 1108, can be handled by the Web server . . . .” & Col. 22 ln 8-18”. Therefore, claims 1, 2, 3, 8, 9, 10, 11, 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 10,009,291 B1) in view of Kumar et al. (US 2018/0039519 A1).
Given the above reasons, the Examiner maintains the position on the 103 rejections (for both the amended independent claims and dependent claims). Please refer to the 103 rejections below for further explanation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Furthermore, claims 1-15 and 17-21 are directed to Mental Processes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 9 and 17 recite, in part, a method of receiving a request from an application on a remote device to perform a task including communicating with a user of the remote device, identifying a task code associated with performance a task, transmitting a message to the device including the . These limitations are directed to Mental Processes grouping (evaluation and judgment). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as one or more processors, a computer readable medium receiving a request, identifying a task code associated with performance a task, transmitting a message to the device including the identified task code. The generic computer components are recited at a high-level of generality (identifying, transmitting and receiving) such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1 9, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a one or more processors, a computer readable medium, receiving a request, identifying a task code associated with performance a task, transmitting a message to the device including the identified task code are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and are adding the words “apply it” (or an equivalent with the judicial exception – see MPEP 2106.05(f). There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Given the above reasons, a generic receiving a request from the device to perform a task, identifying a task code associated with performance a task, transmitting a message to the device including the identified task code is not an inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, claims 1-5 and 17-21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 3, 8, 9, 10, 11, 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 10,009,291 B1) in view of Kumar et al. (US 2018/0039519 A1).
Regarding claim 1, Singh discloses: A system for remotely controlling an application installed on a device, the system comprising:
at least one processor (Singh, Col. 7, ln 16-27), and at least one computer-readable storage medium, storing instructions  that, when executed by the at least one processor, cause  the at least one processor to: receive a request for the application installed on the remote device to perform a task  including communicating with a user of the remote device (Singh, Col. 21 ln 6-36 “. . . The application server can include any appropriate hardware and software for integrating with the data store as needed to execute aspects of one or more applications for the client device, handling a majority of the data access and business logic for an application . . . The handling of all requests and responses, as well as the delivery of content between the client device 1102 and the application server 1108, can be handled by the Web server . . . .” & Col. 22 ln 8-18) The application server could receive a request and transmit response to the application installed on the user device. The application server could communicate with one of the communication links;
Singh does not disclose the following; however, Kumar teaches:
Identify a task code associated with performance of the task by the application installed on the remote device, from among task codes for a plurality of tasks that at least one application is configured to perform, the at least one application including the application installed on the remote device (Kumar, Fig. 1 & Par. [0041] & Par. [0079]) Tasks codes are among the executable codes which are used to execute one or more tasks for the application installed on the “Peer device 104”, or a “remote device”;
 and trigger the remote device to perform the task and communicate with the user of the remote device by transmitting  a message to the remote device including the identified task code associated with performance of the task (Kumar, Par. [0048] - [0050]) triggering a peer device to perform a task via messaging such as establishing a network link in consistent with what was disclosed in the instant application’s specification, par. [0049] ;
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of receiving a request for an installed application on a remote device to perform a task with the above limitations of identifying task code and transmitting task code for a remote device to perform as taught by  Kumar to better manage processing load and executing task on a peer device (Abstract).
Regarding claim 2, Singh in view of Kumar discloses: The system of claim 1, wherein instructions, when executed by the at least one processor, further programmed to identify an event associated with a user of the device (Kumar, par. [0042]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of receiving a request for an installed application on a remote device to perform a task with the above limitations of identifying task code and transmitting task code for a remote device to perform as taught by  Kumar to better manage processing load and executing task on a peer device (Abstract).

Regarding claim 3, Singh in view of Kumar discloses: The system of claim 2. However, Singh in view of Kumar teaches: wherein instructions, when executed by the at least one processor, further cause the at least one processor to identify the task code based on the event associated with the user of (Kumar, Fig. 1 & Par. [0041] & Par. [0079]) Tasks codes are among the executable codes which are used to execute one or more tasks for the application installed on the “Peer device 104”, or a “remote device”;
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of receiving a request for an installed application on a remote device to perform a task with the above limitations of identifying task code and transmitting task code for a remote device to perform as taught by  Kumar to better manage processing load and executing task on a peer device (Abstract).

Regarding claim 8, Singh in view of Kumar discloses: The system of claim 1, wherein instructions, when executed by the at least one processor,  the further cause the at least one processor to receive the request for the application to perform from another system (Singh, Col. 21 ln 6-36 “. . . The application server can include any appropriate hardware and software for integrating with the data store as needed to execute aspects of one or more applications for the client device, handling a majority of the data access and business logic for an application . . . The handling of all requests and responses, as well as the delivery of content between the client device 1102 and the application server 1108, can be handled by the Web server . . . .”) The application server could receive a request and transmit response to the application installed on the user device;
Regarding claim 9, Singh discloses: A method of remotely controlling an application installed on a device, the method comprising: receiving a request for the application installed on the remote device to perform a task including communicating with a user of the remote device (Singh, Col. 21 ln 6-36 “. . . The application server can include any appropriate hardware and software for integrating with the data store as needed to execute aspects of one or more applications for the client device, handling a majority of the data access and business logic for an application . . . The handling of all requests and responses, as well as the delivery of content between the client device 1102 and the application server 1108, can be handled by the Web server . . . .” & Col. 22 ln 8-18) The application server could receive a request and transmit response to the application installed on the user device;
Singh does not disclose the following; however, Kumar teaches:
Identifying a task code associated with performance of the task by the application installed on the remote device, from among task codes for a plurality of tasks that at least one application is configured to perform, the at least one application including the application installed on the remote device (Kumar, Fig. 1 & Par. [0041] & Par. [0079]) Tasks codes are among the executable codes which are used to execute one or more tasks for the application installed on the “Peer device 104”, or a “remote device”;
 and triggering the remote device to perform the task and communicate with the user of the device by transmitting  a message to the remote device including the identified task code associated with performance of the task (Kumar, Par. [0048] - [0050]) triggering a peer device to perform a task via messaging such as establishing a network link in consistent with what was disclosed in the instant application’s specification, par. [0049] ;
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of receiving a request for an installed application on a remote device to perform a task with the above limitations of identifying task code and transmitting task code for a remote device to perform as taught by  Kumar to better manage processing load and executing task on a peer device (Abstract).
Regarding claim 10, Singh in view of Kumar discloses: The method of claim 9, further comprising identifying an event associated with a user of the device (Kumar, par. [0042]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of receiving a request for an installed application on a remote device to 
Regarding claim 11, Singh in view of Kumar discloses: The method of claim 10, wherein identifying the task code includes identifying the task code based on the event associated with the user of the device (Kumar, Fig. 1 & Par. [0041] & Par. [0079]) Tasks codes are among the executable codes which are used to execute one or more tasks for the application installed on the “Peer device 104”, or a “remote device”;
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of receiving a request for an installed application on a remote device to perform a task with the above limitations of identifying task code and transmitting task code for a remote device to perform as taught by  Kumar to better manage processing load and executing task on a peer device (Abstract).
Regarding claim 21, Singh in view of Kumar in view of Willett discloses:  The system of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: receive, from the application installed on the remote device, an information request responding to the message that included the identified task code, the information request requesting additional information for performance of the task by the application installed on the remote device (Kumar, Fig. 1 & Par. [0041] & Par. [0079]) Tasks codes are among the executable codes which are used to execute one or more tasks for the application installed on the “Peer device 104”, or a “remote device”; and transmit task information to the application installed on the remote device responsive to receiving the information request (Kumar, Par. [0048] - [0050]) triggering a peer device to perform a task via messaging such as establishing a network link in consistent with what was disclosed in the instant application’s specification, par. [0049] ;
.
Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 10,009,291 B1) in view of Kumar et al. (US 2018/0039519 A1) in further view of Vallabhaneni (US 2012/0233066 A1)
Regarding claim 4, Singh in view of Kumar discloses: The system of claim 3. However, Vallabhaneni teaches: wherein the event associated with the user includes a bill due date, the task includes requesting the user to pay the bill (Vallabhaneni, [0135] “An electronic bill provided via mobile bills 253 may include information associated with a conventional paper bill. Non-limiting examples of information provided via electronic bill include name, address, account number, amount due and due date. For an action to be performed for a vendor or a messaged from a vendor, contact information for the vendor may be presented via a different font, color or texture when hovered over or selected. Font, color or texture for an action associated with a vendor may be configurable. A user may select to send a text message via system 200 when a bill is available. Bill availability may be viewed by a multiplicity of avenues. Non-limiting examples of avenues for viewing bills include Internet enabled computer and Internet enabled mobile computing device. A mobile user may choose to communicate email messages to a multiplicity of email addresses following availability of a bill. A mobile user may choose to send voice messages to multiple phone numbers following availability of a bill. Notification mechanisms for mobile bill 253 may be provided by MFT system 200 and may be configurable by user. A user may select to pay a bill following its availability. A user may select an option to pay by selecting a contact. Following selection of an option to pay, user may be presented with a list of available payment options via mobile wallet 250. User may then select a payment option, followed by an agreement to pay the amount indicated via the bill, followed by a submission of payment request to MFT system 200. MFT system 200 may then proceed to perform payment of the bill for the associated contact. For a user failing to pay a bill by the due date, MFT system 200 may generate a message reminding the user of a past due bill. Furthermore, message reminding user of past due bill may be configurable. Furthermore, a reminder associated with a bill due date may be configured for a time period prior to the bill due date for presentation to user.”) A reminder associated with a bill due date corresponds to a request to pay the bill.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “event associated with bill due date, request to pay the bill, and bill amount” as taught by Vallabhaneni with the invention disclosed by Singh in view of Kumar to better help the customer accessing and responding to task on the application on schedule.
Regarding claim 12, Singh in view of Kumar discloses: The method of claim 11, wherein the event associated with the user includes a bill due date, the task includes requesting the user to pay the bill, (Vallabhaneni, [0135] “An electronic bill provided via mobile bills 253 may include information associated with a conventional paper bill. Non-limiting examples of information provided via electronic bill include name, address, account number, amount due and due date. For an action to be performed for a vendor or a messaged from a vendor, contact information for the vendor may be presented via a different font, color or texture when hovered over or selected. Font, color or texture for an action associated with a vendor may be configurable. A user may select to send a text message via system 200 when a bill is available. Bill availability may be viewed by a multiplicity of avenues. Non-limiting examples of avenues for viewing bills include Internet enabled computer and Internet enabled mobile computing device. A mobile user may choose to communicate email messages to a multiplicity of email addresses following availability of a bill. A mobile user may choose to send voice messages to multiple phone numbers following availability of a bill. Notification mechanisms for mobile bill 253 may be provided by MFT system 200 and may be configurable by user. A user may select to pay a bill following its availability. A user may select an option to pay by selecting a contact. Following selection of an option to pay, user may be presented with a list of available payment options via mobile wallet 250. User may then select a payment option, followed by an agreement to pay the amount indicated via the bill, followed by a submission of payment request to MFT system 200. MFT system 200 may then proceed to perform payment of the bill for the associated contact. For a user failing to pay a bill by the due date, MFT system 200 may generate a message reminding the user of a past due bill. Furthermore, message reminding user of past due bill may be configurable. Furthermore, a reminder associated with a bill due date may be configured for a time period prior to the bill due date for presentation to user.”) A reminder associated with a bill due date corresponds to a request to pay the bill.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “event associated with bill due date, request to pay the bill, and bill amount” as taught by Vallabhaneni with the invention disclosed by Singh in view of Kumar to better help the customer accessing and responding to task on the application on schedule.
Claims 5, 13  rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 10,009,291 B1) in view of Kumar et al. (US 2018/0039519 A1), in further view of Willett et al. (System and Method for Suggesting Actions based upon Incoming Messages – US 2017/0149703 A1)
Regarding claim 5, Singh in view of Kumar discloses the system of claim 1; however, Singh in view of Kumar does not disclose the following. Willett teaches:
The system of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to transmit an instruction to start a virtual assistant embedded in the application and an instruction for the virtual assistant to ask a user of the device a  (Willett, [0050] “Referring now to FIG. 12 an embodiment depicting a mobile computing device 1200 configured to implement suggestion process 10 is provided. In this particular embodiment, a message 1202 has been received within a text messaging application 1204 associated with the mobile computing device 1200. Upon receipt of the text message, suggestion process 10 may be configured to automatically perform an NLP based interpretation of the message. In this particular embodiment, the message ("Bill payment reminder: your account balance is"), is received from a third party server associated with Visa. In this particular example, the virtual assistant may audibly ask the user "would you like me to connect me to your bank? Your balance in checking is $123.45"”) A virtual assistant embedded in the application is activated based on a task information such as a bill payment reminder.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “transmitting an instruction to start a virtual assistant” as taught by Willett with the invention disclosed by Singh in view of Kumar  to better help the customer accessing and responding to task on the application.
Regarding claim 13, Singh in view of Kumar discloses the system of claim 1; however, Singh in view of Kumar does not disclose the following. Willett teaches:
The method of claim 9, wherein the method further comprises  the task information includes transmitting an instruction to start a virtual assistant embedded in the application and an instruction for the virtual assistant to ask a user of the device a question (Willett, [0050] “Referring now to FIG. 12 an embodiment depicting a mobile computing device 1200 configured to implement suggestion process 10 is provided. In this particular embodiment, a message 1202 has been received within a text messaging application 1204 associated with the mobile computing device 1200. Upon receipt of the text message, suggestion process 10 may be configured to automatically perform an NLP based interpretation of the message. In this particular embodiment, the message ("Bill payment reminder: your account balance is"), is received from a third party server associated with Visa. In this particular example, the virtual assistant may audibly ask the user "would you like me to connect me to your bank? Your balance in checking is $123.45"”) A virtual assistant embedded in the application is activated based on a task information such as a bill payment reminder.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “transmitting an instruction to start a virtual assistant” as taught by Willett with the invention disclosed by Singh in view of Kumar  to better help the customer accessing and responding to task on the application.
Claims 6, 7, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 10,009,291 B1) in view of Kumar et al. (US 2018/0039519 A1) in further view of Dimmick et al. (Issuer Trusted Party System – US 2013/0073463)
Regarding claim 6, Singh in view of Kumar discloses the system of claim 1; however, Singh in view of Kumar does not disclose the following. Dimmick teaches:
The system of claim 1, wherein the at least one processor is further programmed to transmit task information by transmitting an instruction to authenticate a user of the device ([Dimmick, [0044] “The term "password request message" may include a message sent as part of an authentication process for a financial transaction. In some embodiments, the password request message is transmitted from the authentication platform to the portable device of the user. The password request message may contain a request from the authentication platform for the user to submit a previously created unique password in order to begin transaction processing or services. The password request message may also contain a request from the authentication platform for the user to create or choose a unique password for the portable device as part of a user enrollment process. The password request message may be generated and sent prior to or after allowing users to access merchant goods and services through the authentication platform.”) An authentication such as a unique password is transmitted to the device by the system.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “transmitting task information to authenticate user” as taught by Dimmick with the invention disclosed by Singh in view of Kumar  to better enhance security within the application.
Regarding claim 7, Singh in view of Kumar discloses the system of claim 1; however, Singh in view of Kumar does not disclose the following. Dimmick teaches:
The system of claim 6, wherein the at least one processor is further programmed to receive a result of the authentication from the device (Dimmick, [0045] “The term "password response message" may include a message sent as part of an authentication process for a financial transaction. In some embodiments, the password response message is transmitted from the portable device of the user to the authentication platform. The password response message may contain a response from the portable device to the authentication platform comprising a previously created unique password in order to begin transaction processing or services. The password response message may also contain a response from the portable device to the authentication platform comprising a unique password for the portable device to be used as part of a user enrollment process. The password response message may be generated and sent prior to or after selecting merchant goods or services for the transaction.”) The authentication message is received by the system, sent from the device.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “receiving authentication result” as taught by Dimmick with the invention disclosed by Singh in view of Kumar  to better enhance security within the application.
Regarding claim 14, Singh in view of Kumar discloses the system of claim 1; however, Singh in view of Kumar does not disclose the following. Dimmick teaches:
The method of claim 9, wherein transmitting the task information includes transmitting an instruction to authenticate a user of the device ([Dimmick, [0044] “The term "password request message" may include a message sent as part of an authentication process for a financial transaction. In some embodiments, the password request message is transmitted from the authentication platform to the portable device of the user. The password request message may contain a request from the authentication platform for the user to submit a previously created unique password in order to begin transaction processing or services. The password request message may also contain a request from the authentication platform for the user to create or choose a unique password for the portable device as part of a user enrollment process. The password request message may be generated and sent prior to or after allowing users to access merchant goods and services through the authentication platform.”) An authentication such as a unique password is transmitted to the device by the system.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “transmitting task information to authenticate user” as taught by Dimmick with the invention disclosed by Singh in view of Kumar  to better enhance security within the application.
Regarding claim 15, Singh in view of Kumar discloses the system of claim 1; however, Singh in view of Kumar does not disclose the following. Dimmick teaches:
The method of claim 14, further comprising receiving a result of the authentication from the device (Dimmick, [0045] “The term "password response message" may include a message sent as part of an authentication process for a financial transaction. In some embodiments, the password response message is transmitted from the portable device of the user to the authentication platform. The password response message may contain a response from the portable device to the authentication platform comprising a previously created unique password in order to begin transaction processing or services. The password response message may also contain a response from the portable device to the authentication platform comprising a unique password for the portable device to be used as part of a user enrollment process. The password response message may be generated and sent prior to or after selecting merchant goods or services for the transaction.”) The authentication message is received by the system, sent from the device.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “receiving authentication result” as taught by Dimmick with the invention disclosed by Singh in view of Kumar  to better enhance security within the application.
Claims 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 10,009,291 B1) in view of Kumar et al. (US 2018/0039519 A1) in further view of Willett et al. (System and Method for Suggesting Actions based upon Incoming Messages – US 2017/0149703 A1).
 Regarding claim 17, Chang discloses: A device comprising:
at least one processor (Singh, Col. 7, ln 16 – ln 27) ; and
at least one computer-readable storage medium (Singh, Col. 7, ln 16 – ln 27) storing instructions that, when executed by the at least one processor, cause the at least one processor ([0025] “The system 200 includes at least one processor, such as a processor 202 and a memory 204. It is noted that although the system 200 is depicted to include only one processor, the system 200 may include more processors therein. In an embodiment, the memory 204 is capable of storing machine executable instructions”) to:
receive a request for the application installed on the remote device to perform a task including communicating with a user of the device (Singh, Col. 21 ln 6-36 “. . . The application server can include any appropriate hardware and software for integrating with the data store as needed to execute aspects of one or more applications for the client device, handling a majority of the data access and business logic for an application . . . The handling of all requests and responses, as well as the delivery of content between the client device 1102 and the application server 1108, can be handled by the Web server . . . .” & Col. 22 ln 8-18) The application server could receive a request and transmit response to the application installed on the user device;
Singh does not disclose the following; however, Kumar teaches:
Identify a task code associated with performance of the task by the application installed on the remote device, from among task codes for a plurality of tasks that at least one application is configured to perform, the at least one application including the application installed on the remote device (Kumar, Fig. 1 & Par. [0041] & Par. [0079]) Tasks codes are among the executable codes which are used to execute one or more tasks for the application installed on the “Peer device 104”, or a “remote device”;
 and trigger the remote device to perform the task by transmitting a message to the remote device including the identified task code associated with performance of the task (Kumar, Par. [0048] - [0050]) triggering a peer device to perform a task via messaging such as establishing a network link in consistent with what was disclosed in the instant application’s specification, par. [0049] ;
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of receiving a request for an installed application on a remote device to perform a task with the above limitations of identifying task code and transmitting task code for a remote device to perform as taught by  Kumar to better manage processing load and executing task on a peer device (Abstract).
Singh in view of Kumar does not disclose the following; however, Willett discloses:
start a virtual assistant embedded in the application based on one or more of the task information and the task code (Willett, [0050] “Referring now to FIG. 12 an embodiment depicting a mobile computing device 1200 configured to implement suggestion process 10 is provided. In this particular embodiment, a message 1202 has been received within a text messaging application 1204 associated with the mobile computing device 1200. Upon receipt of the text message, suggestion process 10 may be configured to automatically perform an NLP based interpretation of the message. In this particular embodiment, the message ("Bill payment reminder: your account balance is"), is received from a third party server associated with Visa. In this particular example, the virtual assistant may audibly ask the user "would you like me to connect me to your bank? Your balance in checking is $123.45"”) A virtual assistant embedded in the application is activated based on a task information such as a bill payment reminder.
Therefore, it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “starting a virtual assistant” as taught by Willett with the invention disclosed by Singh in view of Kumar to better help the customer accessing and responding to task on the application.
Regarding claim 18, Singh in view of Kumar in view of Willett discloses: The device of claim 17, the at least one processor is further programmed to provide the information regarding the upcoming bill to a user via the virtual assistant (Willett, [0050] “Referring now to FIG. 12 an embodiment depicting a mobile computing device 1200 configured to implement suggestion process 10 is provided. In this particular embodiment, a message 1202 has been received within a text messaging application 1204 associated with the mobile computing device 1200. Upon receipt of the text message, suggestion process 10 may be configured to automatically perform an NLP based interpretation of the message. In this particular embodiment, the message ("Bill payment reminder: your account balance is"), is received from a third party server associated with Visa. In this particular example, the virtual assistant may audibly ask the user "would you like me to connect me to your bank? Your balance in checking is $123.45"”) A virtual assistant embedded in the application is activated based on a task information such as a bill payment reminder.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “providing the information regarding the upcoming bill to a user via the virtual assistant” as taught by Willett with the invention disclosed by Singh in view of Kumar to better remind the customer accessing and responding to task such as paying a bill on the application.
Regarding claim 19, Singh in view of Kumar in view of Willett discloses: The device of claim 17, wherein the at least one processor is further programmed to ask a user of the device a question via the virtual assistant, receive a response to the question, and transmit the response to the question to the at least one server (Chang, [0054] “In some embodiments, suggestion process 10 may be configured to provide some form of visual output that may be associated with a graphical user interface of the mobile device. The interface may be configured to allow the user to insert the details (such as exact time) as well as giving confirmation by whatever means of input. Accordingly, the above examples identifying verbal system responses and actions are provided merely by way of example as numerous other configurations are also within the scope of the present disclosure.”) The system receives a response to the question via a virtual assistant as disclosed in the example.
Regarding claim 20, The device of claim 17, wherein the at least one processor is further programmed to transmit the request for information by transmitting the task code to the at least one server (Kumar, Par. [0048] - [0050]) triggering a peer device to perform a task via messaging such as establishing a network link in consistent with what was disclosed in the instant application’s specification, par. [0049] ;
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of receiving a request for an installed application on a remote device to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                 
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/25/2022